11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Derrick Polly
Appellant
Vs.                   No.
11-02-00004-CV B
Appeal from Dawson County
Melinda Drake
and Gloria Vera
Appellees
 
Appellant
sued appellees for theft of personal property (a letter appellant contends he
mistakenly placed in an envelope addressed to one of the appellees) and for Adevaluation@ of an envelope, a stamp,
and paper.  The trial court dismissed
the suit in September of 2001. 
Appellant filed a notice of appeal. 
We dismiss the appeal.
Appellant
has paid the required filing fee and is not proceeding in this appeal as an
indigent.  Appellant filed a pro se
brief on March 20, 2002, but has failed to request the preparation of the
appellate record, to make arrangements for payment for the record, or to file
the actual record.
Pursuant
to TEX.R.APP.P. 37.3(b), the appeal is dismissed.
 
PER CURIAM
 
August 8, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.